DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms "short-wavelength" and "long-wavelength" in claims 7 and 10 are relative terms which render the claims indefinite. The terms "short-wavelength" and "long-wavelength" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the terms "short-wavelength" and "long-wavelength" renders the activation wavelengths of the photoinitiators indefinite.
The phrase "a resin layer…comprising a first surface adjacent to the base layer and a second surface facing the first surface" on lines 3-4 of claim 11 renders the claim indefinite because it is unclear how the second surface of a layer can face the first surface of the same layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11, 12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2004/0152799 A1).
	Miller et al. is directed to a radiation curable composition having high flexibility for use as a coating in thermoforming processes (paragraph 0007).  The composition comprises urethane (meth)acrylate oligomers, radiation curable monomers and diluents, radical-generating photoinitiators, and additives (paragraph 0021).  The oligomer preferably has an elongation at break of over 300% (paragraph 0023).  The oligomer is prepared by reacting a hydroxy-functional (meth)acrylate component and a polyol with an isocyanate functional compound (paragraph 0043).  In one embodiment, urethane oligomer has a molecular weight of about 4,475 g/mol (paragraph 0191).  The hydroxy-functional (meth)acrylate component is preferably 2-hydroxyethyl acrylate (0044).  The polyol may be a polyester, polyether, or polycarbonate polyol (paragraph 0045).  The isocyanate functional compound is preferably hexamethylene diisocyanate or isophorone diisocyanate (paragraph 0051).  Isobornyl acrylate is a particularly useful radiation curable monomer (paragraph 0053).  The thermoforming process comprises repeatedly printing layers of graphic design using an ink formed from the radiation curable composition onto a polymer sheet (paragraph 0073-0075), clamped into a thermoforming machine heated to the operating temperature (paragraph 0077), and molded under vacuum (paragraph 0078).  The resulting product may be used as an automobile fascia (paragraph 0092).
	Regarding claim 7, Miller et al. teach the use of a blend of photoinitiators as the radical-generating photoinitiator (paragraph 0217).  This reads on the limitations of claim 7 since one of ordinary skill in the art would presume that different photoinitiators would have different activation wavelengths, with the photoinitiator having the longer activation wavelength corresponding to the long-wavelength photoinitiator of claim 7 and the photoinitiator having the shorter activation wavelength corresponding to the short-wavelength photoinitiator of claim 7.
	Regarding claim 12, a graphic design reads on a surface pattern.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller et al. (US 2004/0152799 A1).
	Miller et al. teach all the limitations of claims 13 and 17, as outlined above, except for specifying the bendability of the polymer sheet coated with printed layers.  However, the sheet is designed to be thermoformed and the coating composition is designed to have high flexibility (paragraph 0008).  The polymer sheet used in the embodiments of the Examples is Lexan® (paragraph 0186), i.e. polycarbonate, which is cited in the instant specification as a suitable material for the base layer (e.g. see lines 1-4 on page 8).
	Since Miller et al. uses the same material for their polymer sheet as the applicant uses for the base layer and since the coating composition is designed to have high flexibility, one of ordinary skill in the art would assume that the coated sheet of Miller et al. would inherently have a bendability that satisfies the limitations of claims 13 and 17 - particularly since the claims do not limit the conditions, such as temperature, under which the bendability is to be determined.
	Miller et al. teach all the limitations of claim 16, as outlined above, except for the temperature at which the vacuum molding operation is conducted.  However, Miller et al. do teach that the sheet is heated at a temperature dependent on the type of substrate (paragraph 0077).  The materials taught by Miller et al. as suitable for their polymer film, i.e. polycarbonate, polyethylene terephthalate, etc. (paragraph 0073) are cited in the instant specification as suitable polymers for the base layer (lines 1-4 on page 8 of the specification).
	Since Miller et al. teach that the temperature is dependent on the material of the substrate and since Miller et al. uses the same materials for their substrate as the instant invention uses for the base layer, one of ordinary skill in the art would expect the vacuum temperature of Miller et al. to inherently satisfy the limitations of claim 16.  Alternatively, it would have required no more than routine experimentation and ordinary skill to determine a suitable temperature for the vacuum operation, and such a temperature would be expected to satisfy the limitations of claim 16 since both Miller et al. and the instant invention teach the use of the same materials for the substrate.

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2004/0152799 A1) in view of Bischof et al. (US 2006/0142502 A1).
	Miller et al. teach all the limitations of claim 8, as outlined above, except for the use of 1-hydroxy cyclohexyl phenyl ketone and diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide as the photoinitiator.  However, Miller et al. does use a blend of radical-generating photoinitiators in the embodiments of the Examples.
	Bischof et al. is directed to initiators for triggering a radical polymerization in paint composition used in automobiles (paragraph 0002).  The binder of the paint is preferably (meth)acrylate-substituted monomers and oligomers (paragraph 0039).  Suitable initiators include 1-hydroxy cyclohexyl phenyl ketone and/or diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide (paragraph 0051).
	It would have been obvious to one of ordinary skill in the art to use 1-hydroxy cyclohexyl phenyl ketone and diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide as the photoinitiator of Miller et al. since the courts have held the selection of a known material (e.g. 1-hydroxy cyclohexyl phenyl ketone and diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide) based on its suitability for its intended use (e.g. radical generating initiator used in (meth)acrylate monomer/oligomer paint composition) supported a prima facie obviousness determination.  See MPEP 2144.07.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2004/0152799 A1) in view of Ohama et al. (EP 247,563 A2).
	Miller et al. teach all the limitations of claim 9, as outlined above, except for the addition of UV stabilizers and/or heat-resistant stabilizers to the radiation curable composition.  Miller et al. do teach that additives may be incorporated into the composition (paragraph 0059).
	Ohama et al. is directed to an ultraviolet curable coating composition that may be used as a coating for vehicle bodies (page 1, lines 4-22).  The composition may contain a photo stabilizer, such as an ultraviolet absorbent, to improve weathering resistance (page 4, lines 21-28).
	It would have been obvious to one of ordinary skill in the art to add a photo stabilizer to the coating composition of Miller et al. to improve the weather resistance of the resulting product.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2004/0152799 A1) in view of Ellison (US 6,399,193 B1).
	Miller et al. teach all the limitations of claim 15, as outlined above, except for the thickness of the resin layer.  However, the coating composition of Miller et al. may be used to form an ink (i.e. color) layer or a clear layer (paragraph 0186).
	Ellison is directed to a paint film for an automobile body comprising a clear coat layer and a color layer (abstract).  The paint film is a thermoformable film (column 6, lines 61-63).  The color layer of the paint film has a thickness of 0.0008 to 0.005 inch, i.e. about 20 to 127 m, and the clear coat layer has a thickness of 0.0005 to 0.01 inch, i.e. about 12.7 to 254 m (claims 9 and 10).
	It would have been obvious to one of ordinary skill in the art to fabricate the ink layer forming the automobile fascia of Miller et al. at a thickness of about 20 to 127 m and/or the clear coating layer at a thickness of about 12.7 to 254 m since the courts have held the selection of a known material (e.g. a 127 m thick color layer) based on its suitability for its intended use (e.g. color layer in a thermoformable, automotive paint film) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 1, 5-7, 9, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (JP 2009-209511 A)
	Itoh et al. is directed to an ultraviolet curable ink (paragraph 0001).  The ink may be used to print recorded matter on a fabric (paragraph 0010).  The ink comprises a reactive oligomer, a reactive diluent, and a photopolymerization initiator (paragraph 0012).  The reactive oligomer is preferably a urethane acrylate (paragraphs 0030-0031).  Suitable reactive diluents include isobornyl acrylate, 2-hydroxypropyl acrylate, and hydroxy pivalic acid neopentyl glycol diacrylate and may be used in combinations of two or more (paragraph 0033).  The ink may further contain a heat stabilizer (paragraph 0053).
	Regarding claim 6, it would have been obvious to one of ordinary skill in the art to use any combination of the explicitly disclosed reactive diluents - including isobornyl acrylate, 2-hydroxypropyl acrylate, and hydroxy pivalic acid neopentyl glycol diacrylate - since Itoh et al. teach that the reactive diluent may be combinations of two or more. Additionally it has been held that it is prima facie obvious to combine two or more components, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.
	Regarding claim 7, the photoinitiator of Itoh et al. reads on either a short-wavelength photoinitiator or a long-wavelength photoinitiator since the claim does not specify what wavelengths are considered to be short and long.
	Regarding claims 11 and 14, the fabric reads on the base layer.
	Regarding claims 12 and 14, the recorded matter printed on the fabric reads on a surface pattern.
	Regarding claim 18, the limitation in the preamble directed to a "vehicle part" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 9, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. 10,227,501. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1, 4, 7, 9, 11, and 18 represent a genus of which the inventions described by claims 1, 2, and 9 of U.S. Patent No. 10,227,501 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  The invention recited in claims 1, 2, and 9 of U.S. Patent No. 10,227,501 represent species since they require specific acrylate monomers while instant claims 1, 4, 7, 9, 11, and 18 are open to the incorporation of any acrylate monomer.
	Claim 18 is included in this rejection because the limitation in the preamble directed to a "vehicle part" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.


Claims 1, 2, 4, 5, 7-9, 11, 14, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 12, 13, 15, 16, and 18 of copending Application No. 17/036,871 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of instant claims 1, 2, 4, 5, 7-9, 11, 14, and 18 represent a genus of which the inventions described by claims 1, 5, 7-9, 12, 13, 15, 16, and 18 of copending Application No. 17/036,871 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  The invention recited in claims 1, 5, 7-9, 12, 13, 15, 16, and 18 of copending Application No. 17/036,871 represent species since they require the prepolymer including a urethane-based oligomer to further include an acrylate oligomer while the prepolymer of the instant claims is open to the inclusion any other oligomer or none at all.
	Claim 18 is included in this rejection because the limitation in the preamble directed to a "vehicle part" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 10 is directed to a UV-curable resin composition comprising a prepolymer, an acrylic monomer, and a photoinitiator.  The prepolymer comprises a urethane-containing oligomer and is present in an amount of about 20 to 50 wt%.  The acrylate monomer comprises about 15 to 30 wt% isobornyl acrylate, about 15 to 30 wt% 2-hydroxypropyl acrylate, and about 1 to 10 wt% hydroxyl pivalic acid neopentyl glycol diacrylate.  The photoinitiator comprises about 1 to 5 wt% of a short-wavelength photoinitiator and about 0.5 to 1 wt% of a long-wavelength photoinitiator.
	Miller et al. and Itoh et al. represent the closest prior art.  However, Miller et al. do not teach or fairly suggest the use of isobornyl acrylate, 2-hydroxypropyl acrylate, and hydroxy pivalic acid neopentyl glycol diacrylate as their radiation curable monomer/diluent.  Moreover, Itoh et al. - while suggesting the use of a combination of isobornyl acrylate, 2-hydroxypropyl acrylate, and hydroxy pivalic acid neopentyl glycol diacrylate as their reactive diluent - do not teach or fairly suggest employing their reactive oligomer, reactive diluent, and photopolymerization initiator in the amounts recited in claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787